Citation Nr: 0406385	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  95-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for 
sarcoidosis/interstitial lung disease, including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for hypertension with 
bradycardia, including as secondary to herbicide exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1964 to June 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for 
hypertension with sinus bradycardia and a pituitary gland 
tumor as secondary to herbicide exposure.

This matter also comes before the Board on appeal from a 
November 1999 rating decision of the Waco RO.  The RO denied 
service connection for tinnitus, gingivitis 
(including as due to an undiagnosed illness), and 
interstitial lung disease (including as due to an undiagnosed 
illness.  The RO also found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for syncope.

In connection with his June 2002 videoconference hearing, the 
veteran submitted VA Form 21-4138, Statement in Support of 
Claim.  He indicated that he wished to withdraw his claim of 
entitlement to service connection for a pituitary gland tumor 
as secondary to herbicide exposure.  As such, the matter is 
no longer on appeal.



In a September 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for periodontal 
disease, claimed as gingivitis.  The Board deferred the 
remaining issues on appeal in order to undertake development 
pursuant to 38 C.F.R. § 19.9(a)(2).  

Recently, the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated provisions of 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  These provisions allowed the 
Board to develop evidence as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without securing a waiver.  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board's decision to proceed in adjudicating veteran's 
claim of entitlement sarcoidosis/interstitial lung disease, 
including as due to an undiagnosed illness, does not 
prejudice the veteran as the claim is being granted on 
appeal. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Similarly, there is no prejudice to the veteran with regard 
to the remaining issues on appeal, as they are addressed in 
the REMAND portion of the instant decision.  The claims are 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that sarcoidosis/interstitial lung disease is 
related to the veteran's period of active duty service.


CONCLUSION OF LAW

Sarcoidosis/interstitial lung disease was incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

In view of the favorable disposition of the issue resolved in 
this determination, the Board finds that further development 
under the Veteran's Claims Assistance Act of 2000 (VCAA) 
and/or previously existing law is not necessary. 


General Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multi symptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).



In the instant case, the veteran's claim was pending on March 
1, 2002, and thus, the new regulations apply.  As they are 
found to be more favorable to the veteran and in light of the 
Board's decision to grant the claim addressed in this portion 
of the decision, to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard, supra.

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  

The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).


Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).


Factual Background

The veteran's service medical records indicate that he 
repeatedly sought treatment for chest pains, pressure in the 
chest, and chronic coughing.  He was variously diagnosed with 
costochondritis and chest discomfort, non-cardiac.  Upon 
chest x-ray in 1989, right middle lobe interstitial 
infiltrates were noted.  He reported pain and pressure in his 
chest, as well as chronic cough, in his April 1992 Report of 
Medical History taken in conjunction with his separation from 
service.

Subsequent to the veteran's discharge from service, he was 
afforded a VA examination in October 1992.  The veteran 
complained of chest pain in service.  The examiner found the 
veteran to be asymptomatic.  Chest x-rays found no evidence 
of an active disease process.

VA outpatient treatment records dated between 1992 and 1994 
indicate that the veteran had bibasilar interstitial lung 
disease upon x-ray in June 1994.  It was also noted that he 
had interstitial lung disease with basilar fibrosis.

Upon VA examination in October 1995, the veteran again 
complained of pain in his chest.  Chest x-rays found no 
evidence of acute pneumonic process.  The pleural spaces were 
normal.  Chronic cough was found to be secondary to 
sinusitis.

Private medical records from Urgent Medical Care contain 
diagnoses of chest pain and costochondritis.  A March 1995 
chest x-ray indicates the presence of a questionable 
infiltrate of the left lower lobe posteriorly.

Treatment notes from Physicians Healthcare Associates again 
note complaints of chest pain.  Chest x-rays and CT scans 
reveal the presence of bilateral lower lung
infiltrates, chronic obstructive pulmonary disease (COPD), 
pulmonary fibrosis, and interstitial densities.

VA outpatient treatment records dated between 1998 and 1999 
note a history of pulmonary sarcoidosis.  Chest x-rays taken 
upon VA general medical examination in January 1999 found 
granulomas scattered throughout both lungs.  

Private medical records from El Paso Pulmonary Associates 
indicate the veteran had high angiotensin-converting enzyme 
(ACE) levels.  The doctors attempted to rule out sarcoidosis

Upon VA examination in June 1999, the veteran was diagnosed 
with persistent cough and sarcoidosis, as well as chronic 
intercostal neuritis.  The examiner found that there were no 
undiagnosed illnesses present.  
A July 1999 private medical examination conducted by Dr. RCZ 
found that the veteran had interstitial lung disease, 
etiology undetermined, sarcoid likely.

The veteran presented testimony before the Board in June 
2002.  He testified that he did not have interstitial lung 
disease prior to his entry into active duty service.  He 
indicated that he had been diagnosed with sarcoidosis.

The veteran submitted additional medical evidence in 
connection with his June 2002 videoconference hearing.  The 
veteran waived RO consideration of the newly submitted 
evidence.  Additional private medical records from Providence 
Eastside Center, El Paso Pulmonary Associates, Columbia 
Medical Center, and Providence Memorial Hospital, note high 
ACE levels, granulomas probably related to sarcoidosis, end 
stage fibrotic disease, and end stage sarcoid.

Finally, the veteran was afforded an additional VA 
examination in July 2003.  The examiner conducted a complete 
review of the claims folders.  The examiner noted that a 
chest x-ray taken upon separation from service showed 
possible interstitial lung disease with increased 
interstitial markings.  Physical examination revealed 
crackles in the lower halves bilaterally of the veteran's 
lung fields.  Chest x-rays showed moderate hyperinflation 
with interstitial changes bilaterally, predominantly at the 
bases.  It was the examiner's opinion that sarcoidosis as 
likely as not had its initial onset while the veteran was in 
the military.  The examiner further indicated that mild 
restriction and moderately decreased diffusion capacity of 
carbon monoxide (DLCO) was most likely predominantly due to 
fibrosis secondary to sarcoidosis.


Analysis

The veteran contends that his sarcoidosis/interstitial lung 
disease is related to his period of active duty service.  He 
has alternatively argued that his symptoms are due to an 
undiagnosed illness as a result of his Gulf War service.  The 
Board will not reach the issue of whether the veteran's 
disability is due to an undiagnosed illness, as service 
connection is being granted on a direct causation basis.

Based on the evidence delineated above, 
sarcoidosis/interstitial lung disease is found to have been 
incurred during the veteran's period of active duty service. 
38 U.S.C.A. § 1110.  In light of the July 2003 VA examiner's 
opinion, and the facts shown, the Board finds that the 
evidence is in favor of an award of service connection. 
38 C.F.R. § 3.102.  Therefore, the veteran's claim of 
entitlement to service connection for 
sarcoidosis/interstitial lung disease is granted.


ORDER

Entitlement to service connection for 
sarcoidosis/interstitial lung disease is granted.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal, which complies with the 
VCAA notice requirements of Quartuccio, supra.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

As noted in the Introduction of the instant case, the Board 
previously deferred the veteran's claims to undertake 
additional development pursuant to 38 C.F.R. § 19.9(a)(2).  
While the CAFC invalidated this provision finding that the 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without securing a 
waiver, the Board finds that the requested development was 
incomplete.  See Disabled American Veterans, supra.  

Pursuant to the September 2002 development request, the RO 
was asked to obtain the full report of the veteran's Persian 
Gulf Registry Examination, which took place in July 1994 at 
the VA Medical Center (VAMC) in the Persian Gulf Clinic at 
the Durham VAMC in Durham, North Carolina.  It does not 
appear that attempts were made to ascertain the missing 
report of medical examination.  

The Board further notes that pursuant to the September 2002 
development request, the veteran was asked to clarify whether 
he had undergone a Persian Gulf physical examination in 
November 1995 at the VAMC in Winston-Salem, North Carolina.  
The veteran responded in December 2002.  He indicated that to 
the best of his knowledge, he did undergo a physical 
examination at the Winston-Salem VAMC.  He further indicated 
that his medical reports were forwarded to the RO in 
Nashville, Tennessee.  

Upon remand, VBA AMC should request the July 1994 Persian 
Gulf Registry Examination from the Durham VAMC and the 
November 1995 Persian Gulf physical examination from the 
Winston-Salem VAMC.  

In addition, the VBA AMC should contact the Nashville RO and 
inquire as to whether there are any documents pertaining to 
the veteran located in their office.  All efforts to obtain 
the aforementioned records should be clearly documented in 
the veteran's claims file.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent. 

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate the 
claims, and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.


3.  The VBA AMC should request the July 
1994 Persian Gulf Registry Examination 
from the Durham VAMC.  All efforts to 
obtain the aforementioned records should 
be clearly documented in the veteran's 
claims file.

4.  The VBA AMC should request the 
November 1995 Persian Gulf physical 
examination from the Winston-Salem VAMC.  
All efforts to obtain the aforementioned 
records should be clearly documented in 
the veteran's claims file.

5.  The VBA AMC should contact the 
Nashville RO and inquire as to whether 
there are any documents pertaining to the 
veteran located in their office, to 
include the November 1995 report of 
Persian Gulf physical examination.  All 
efforts to obtain the aforementioned 
records should be clearly documented in 
the veteran's claims file.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(38 U.S.C. § 5103A(b)(2)).

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



